Exhibit 10.1

EXECUTION VERSION

$500,000,000

364-DAY REVOLVING CREDIT AGREEMENT

among

DOMINION RESOURCES, INC.,

The Several Lenders from Time to Time Parties Hereto,

THE ROYAL BANK OF SCOTLAND PLC,

as Administrative Agent,

BARCLAYS BANK PLC AND MORGAN STANLEY BANK,

as Co-Syndication Agents,

CITIBANK N.A. AND THE BANK OF NOVA SCOTIA,

as Co-Documentation Agents

 

 

RBS SECURITIES CORPORATION D/B/A RBS GREENWICH CAPITAL,

as Lead Arranger and Bookrunner

Dated as of July 30, 2008



--------------------------------------------------------------------------------

Table of Contents

 

      Page SECTION 1. DEFINITIONS AND ACCOUNTING TERMS    1  

1.1        Definitions

   1  

1.2        Computation of Time Periods; Other Definitional Provisions

   12  

1.3        Accounting Terms

   13  

1.4        Time

   13 SECTION 2. LOANS    13  

2.1        Revolving Loan Commitment

   13  

2.2        Method of Borrowing for Revolving Loans

   13  

2.3        Funding of Revolving Loans

   14  

2.4        Minimum Amounts of Revolving Loans

   15  

2.5        Reductions of Revolving Loan Commitment

   15  

2.6        RESERVED

   15  

2.7        Notes

   15  

2.8        RESERVED

   16 SECTION 3. PAYMENTS    16  

3.1        Interest

   16  

3.2        Prepayments

   16  

3.3        Payment in Full at Maturity

   17  

3.4        Fees

   17  

3.5        Place and Manner of Payments

   17  

3.6        Pro Rata Treatment

   18  

3.7        Computations of Interest and Fees

   18  

3.8        Sharing of Payments

   18  

3.9        Evidence of Debt

   19 SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS    20  

4.1        Eurodollar Revolving Loan Provisions

   20  

4.2        Capital Adequacy

   21  

4.3        Compensation

   21  

4.4        Taxes

   22  

4.5        Mitigation; Mandatory Assignment

   24 SECTION 5. RESERVED    24 SECTION 6. CONDITIONS PRECEDENT    24  

6.1        Closing Conditions

   24  

6.2        Conditions to Loans

   26



--------------------------------------------------------------------------------

SECTION 7. REPRESENTATIONS AND WARRANTIES    27   

7.1        Organization and Good Standing

   27   

7.2        Due Authorization

   27   

7.3        No Conflicts

   27   

7.4        Consents

   28   

7.5        Enforceable Obligations

   28   

7.6        Financial Condition

   28   

7.7        No Default

   28   

7.8        Indebtedness

   28   

7.9        Litigation

   28   

7.10      Taxes

   29   

7.11      Compliance with Law

   29   

7.12      ERISA

   29   

7.13      Government Regulation

   29   

7.14      Solvency

   29 SECTION 8. AFFIRMATIVE COVENANTS    29   

8.1        Information Covenants

   30   

8.2        Preservation of Existence and Franchises

   31   

8.3        Books and Records

   31   

8.4        Compliance with Law

   31   

8.5        Payment of Taxes

   31   

8.6        Insurance

   32   

8.7        Performance of Obligations

   32   

8.8        ERISA

   32   

8.9        Use of Proceeds

   32   

8.10      Audits/Inspections

   33   

8.11      Total Funded Debt to Capitalization

   33 SECTION 9. NEGATIVE COVENANTS    33   

9.1        Nature of Business

   33   

9.2        Consolidation and Merger

   33   

9.3        Sale or Lease of Assets

   34   

9.4        Limitation on Liens

   34   

9.5        Fiscal Year

   34 SECTION 10. EVENTS OF DEFAULT    35   

10.1      Events of Default

   35   

10.2      Acceleration; Remedies

   37   

10.3      Allocation of Payments After Event of Default

   37

 

ii



--------------------------------------------------------------------------------

SECTION 11. AGENCY PROVISIONS    38   

11.1      Appointment

   38   

11.2      Delegation of Duties

   39   

11.3      Exculpatory Provisions

   39   

11.4      Reliance on Communications

   39   

11.5      Notice of Default

   40   

11.6      Non-Reliance on Administrative Agent and Other Lenders

   40   

11.7      Indemnification

   41   

11.8      Administrative Agent in Its Individual Capacity

   41   

11.9      Successor Administrative Agent

   41 SECTION 12. MISCELLANEOUS    42   

12.1      Notices

   42   

12.2      Right of Set-Off; Adjustments

   43   

12.3      Benefit of Agreement

   43   

12.4      No Waiver; Remedies Cumulative

   46   

12.5      Payment of Expenses, etc.

   46   

12.6      Amendments, Waivers and Consents

   47   

12.7      Counterparts; Telecopy

   48   

12.8      Headings

   48   

12.9      Defaulting Lender

   48   

12.10    Survival of Indemnification and Representations and Warranties

   48   

12.11    GOVERNING LAW

   48   

12.12    WAIVER OF JURY TRIAL

   49   

12.13    Severability

   49   

12.14    Entirety

   49   

12.15    Binding Effect

   49   

12.16    Submission to Jurisdiction

   49   

12.17    Confidentiality

   50   

12.18    Designation of SPVs

   50   

12.19    USA Patriot Act

   51

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1   Commitment Percentages Schedule 7.8   Indebtedness Schedule 7.9  
Litigation Schedule 12.1   Notices

EXHIBITS

 

Exhibit 2.2(a)   Form of Notice of Borrowing Exhibit 2.2(c)   Form of Notice of
Conversion/Continuation Exhibit 2.7(a)   Form of Revolving Loan Note Exhibit
6.1(c)   Form of Closing Certificate Exhibit 6.1(e)   Form of Legal Opinion
Exhibit 8.1(c)   Form of Officer’s Certificate Exhibit 12.3   Form of Assignment
Agreement

 

iv



--------------------------------------------------------------------------------

364-DAY REVOLVING

CREDIT AGREEMENT

364-DAY REVOLVING CREDIT AGREEMENT (this “Credit Agreement”), dated as of
July 30, 2008 among DOMINION RESOURCES, INC., a Virginia corporation (together
with its permitted successors and assigns, the “Borrower”), the several banks
and other financial institutions from time to time parties to this Credit
Agreement (each a “Lender” and, collectively, the “Lenders”), THE ROYAL BANK OF
SCOTLAND PLC, a public limited company incorporated in the United Kingdom and
registered under the laws of Scotland, as administrative agent for the Lenders
hereunder (in such capacity, the “Administrative Agent”), BARCLAYS BANK PLC and
MORGAN STANLEY BANK, as Co-Syndication Agents and, CITIBANK N.A. and THE BANK OF
NOVA SCOTIA, as Co-Documentation Agents.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1.1 Definitions.

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:

“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage for Base
Rate Loans.

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Revolving Loans.

“Administrative Agent” means The Royal Bank of Scotland plc and any successors
and assigns in such capacity.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation or other entity
if such Person possesses, directly or indirectly, the power (i) to vote 20% or
more of the securities having ordinary voting power for the election of
directors or other managing persons of such corporation or other entity or
(ii) to direct or cause direction of the management and policies of such
corporation or other entity, whether through the ownership of voting securities,
by contract or otherwise.

“Applicable Percentage” means, for (x) Eurodollar Revolving Loans, the LIBOR
Market Rate Spread in effect from time to time, and (y) all other Revolving
Loans made to the Borrower, 0%. Any adjustment in the Applicable Percentages
shall be applicable to all existing Loans as well as any new Loans.



--------------------------------------------------------------------------------

“Available Revolving Loan Commitment” means, as of any date of determination,
the Revolving Loan Commitment as of such date minus the aggregate principal
amount of all Loans outstanding as of such date.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means, for any day, a simple rate per annum equal to the greater of
(a) the Prime Rate for such day or (b) the sum of one-half of one percent (.50%)
plus the Federal Funds Rate for such day.

“Base Rate Loan” means a Loan that bears interest at an Adjusted Base Rate.

“Borrower” has the meaning set forth in the preamble hereof.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Revolving Loans, such day is also a day on which dealings between
banks are carried on in Dollar deposits in the London interbank market.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalization” means the sum of (a) Total Funded Debt plus (b) Net Worth.

“Change of Control” means (i) the direct or indirect acquisition by any person
(as such term is defined in Section 13(d) of the Securities and Exchange Act of
1934, as amended) of beneficial ownership of more than 50% of the outstanding
shares of the capital stock of the Borrower entitled to vote generally for the
election of directors of the Borrower or (ii) VaPower shall cease to be a
Subsidiary of the Borrower; provided, however, that should VaPower cease to be a
Subsidiary of the Borrower by virtue of its merger with or into the Borrower, or
with or into any other Subsidiary of the Borrower, such merger will not
constitute a Change of Control.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, such Lender’s share of the
Revolving Loan Commitment based upon such Lender’s Commitment Percentage.

“Commitment Fees” has the meaning set forth in Section 3.4(a).

“Commitment Fee Margin” means Commitment Fees payable by the Borrower, the
appropriate applicable percentages, in each case, corresponding to the Rating of
the Borrower in effect from time to time as shown below:

 

2



--------------------------------------------------------------------------------

Pricing Level

  

Long-Term Senior Unsecured

Non-Credit Enhanced

Debt Rating of Borrower

   Applicable
Percentage for
Commitment
Fees  

I.

   ³A from S&P or    .07 %   

 

³A2 from Moody’s or

 

³A from Fitch

  

II.

   A- from S&P or    .08 %   

 

A3 from Moody’s or

 

A- from Fitch

  

III.

   BBB+ from S&P or    .10 %   

 

Baa1 from Moody’s or

 

BBB+ from Fitch

  

IV.

   BBB from S&P or    .125 %   

 

Baa2 from Moody’s or

 

BBB from Fitch

  

V.

   BBB- from S&P or    .15 %   

 

Baa3 from Moody’s or

 

BBB- from Fitch

  

VI.

   BB+ from S&P or    .20 %   

 

Ba1 from Moody’s or

 

BB+ from Fitch

  

VII.

   < BB+ from S&P or    .25 %   

 

< Ba1 from Moody’s or

 

< BB+ from Fitch

  

Notwithstanding the above, if at any time there is a split in Ratings among S&P,
Moody’s and Fitch and (i) two Ratings are equal and higher than the third, the
higher Rating will apply, (ii) two Ratings are equal and lower than the third,
the lower Rating will apply or (iii) no Ratings are equal, the intermediate
Rating will apply. In the event that the Borrower shall maintain Ratings from
only two of S&P, Moody’s and Fitch and the Borrower is split-rated and (x) the
Ratings differential is one level, the higher Rating will apply and (y) the
Ratings differential is two levels or more, the level one level lower than the
higher Rating will apply.

 

3



--------------------------------------------------------------------------------

The Commitment Fee Margin shall be determined and adjusted on the date of any
applicable change in the Rating of the Borrower.

The Commitment Fee Margin payable by the Borrower shall be the appropriate
applicable percentages from time to time, as shown above, calculated based on
the Ratings of the Borrower at such time.

These Ratings shall be determined based upon the Rating for the Borrower in
effect on such day as published by S&P, Moody’s and Fitch; it being understood
that the initial Commitment Fee Margin is based on Pricing Level III (as shown
above) and shall remain at Pricing Level III until a change in the Ratings of
the Borrower. The Borrower shall at all times maintain a Rating from at least
two of S&P, Moody’s and Fitch. If at any time the Borrower does not have a
Rating from at least two of S&P, Moody’s and Fitch, the Commitment Fee Margin
shall be set at Pricing Level VII.

The Borrower shall promptly deliver to the Administrative Agent, at the address
set forth on Schedule 12.1, information regarding any change in the Rating of
the Borrower that would change the existing Pricing Level (as set forth in the
chart above) and/or the Commitment Fees.

“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender’s name on Schedule 1.1 attached
hereto, as such percentage may be modified in accordance with the terms of this
Credit Agreement.

“Commitment Period” means the period from the Closing Date to the Maturity Date.

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired), the financial
statements of which are consolidated with the financial statements of such
Person in accordance with GAAP, including principles of consolidation.

“Controlled Group” means (i) the controlled group of corporations as defined in
Section 414(b) of the Code and the applicable regulations thereunder or (ii) the
group of trades or businesses under common control as defined in Section 414(c)
of the Code and the applicable regulations thereunder, of which the Borrower is
a part or may become a part.

“Credit Documents” means this Credit Agreement, the Notes (if any), and all
other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto.

“Credit Exposure” has the meaning set forth in the definition of “Required
Lenders” below.

 

4



--------------------------------------------------------------------------------

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, at any time, any Lender that, at such time (a) has
failed to make a Loan required pursuant to the terms of this Credit Agreement,
(b) has failed to pay to the Administrative Agent or any Lender an amount owed
by such Lender pursuant to the terms of this Credit Agreement or (c) has been
deemed insolvent or has become subject to a bankruptcy or insolvency proceeding
or to a receiver, trustee or similar official.

“Dollar”, “dollar” and “$” means lawful currency of the United States.

“Effective Date” has the meaning set forth in Section 12.15 hereof.

“Eligible Assignee” means (a) any Lender or Affiliate or Subsidiary of a Lender
and (b) any other commercial bank, financial institution or “accredited
investor” (as defined in Regulation D) that is either a bank organized or
licensed under the laws of the United States of America or any State thereof or
that has agreed to provide the information listed in Section 4.4(d) to the
extent that it may lawfully do so and that is approved by the Administrative
Agent and the Borrower (such approval not to be unreasonably withheld or
delayed); provided that (i) the Borrower’s consent is not required pursuant to
clause (a) or, with respect to clause (b), during the existence and continuation
of a Default or an Event of Default and (ii) neither the Borrower nor any
Affiliate or Subsidiary of the Borrower shall qualify as an Eligible Assignee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) which
together with the Borrower or any Subsidiary of the Borrower would be deemed to
be a member of the same “controlled group” within the meaning of Section 414(b),
(c), (m) and (o) of the Code.

“Eurodollar Rate” means with respect to any Eurodollar Revolving Loan, for the
Interest Period applicable thereto, a rate per annum determined pursuant to the
following formula:

 

“Eurodollar Rate”   =  

Interbank Offered Rate

          1 - Eurodollar Reserve Percentage      

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Revolving Loans is determined), whether or not
any Lender has any Eurocurrency liabilities subject to such reserve requirement
at that time. Eurodollar Revolving Loans shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credits for proration, exceptions or offsets
that may be available from time to time to a Lender. The Eurodollar Rate shall
be adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

5



--------------------------------------------------------------------------------

“Eurodollar Revolving Loan” means a Revolving Loan bearing interest at a rate of
interest determined by reference to the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 10.1.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Existing DRI Credit Agreement” means that certain $3,000,000,000 Five-Year
Revolving Credit Agreement, dated as of February 28, 2006 among the Borrower,
VaPower and Consolidated Natural Gas Company, as borrowers, the financial
institutions parties thereto as lenders, and JPMorgan Chase Bank, N.A., as
administrative agent, as amended from time to time.

“Federal Funds Rate” means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Payment Date” shall mean (a) the first Business Day of each January, April,
July and October and (b) the Maturity Date.

“Fitch” means Fitch Ratings Ltd., or any successor or assignee of the business
of such company in the business of rating securities.

“Funded Debt” means, as to any Person, without duplication: (a) all Indebtedness
of such Person for borrowed money or which has been incurred in connection with
the acquisition of assets (excluding letters of credit, bankers’ acceptances,
Non-Recourse Debt, Mandatorily Convertible Securities, Trust Preferred
Securities and Hybrid Equity Securities), (b) all capital lease obligations
(including Synthetic Lease Obligations) of such Person and (c) all Guaranty
Obligations of Funded Debt of other Persons.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” has the meaning set forth in Section 12.18 hereof.

 

6



--------------------------------------------------------------------------------

“Guaranty Obligations” means, in respect of any Person, any obligation,
contingent or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness of another Person, including, without limitation, any obligation
(a) to purchase or pay, or advance or supply funds for the purchase or payment
of, such Indebtedness or (b) entered into primarily for the purpose of assuring
the owner of such Indebtedness of the payment thereof (such as, for example, but
without limitation, an agreement to advance or provide funds or other support
for the payment or purchase of such Indebtedness or to maintain working capital,
solvency or other balance sheet conditions of such other Person, including,
without limitation, maintenance agreements, comfort letters or similar
agreements or arrangements, or to lease or purchase property, securities or
services) if such obligation would constitute an indirect guarantee of
indebtedness of others, the disclosure of which would be required in such
Person’s financial statements under GAAP; provided, however, that the term
Guaranty Obligations shall not include (i) endorsements for deposit or
collection in the ordinary course of business, (ii) obligations under purchased
power contracts or (iii) obligations of such Person otherwise constituting
Guaranty Obligations under this definition to provide contingent equity support,
to keep well, to purchase assets, goods, securities or services, to take or pay
or to maintain financial statement conditions or otherwise in respect of any
Subsidiary or Affiliate of such Person in connection with the non-utility
non-recourse financing activities of such Subsidiary or Affiliate.

“Hybrid Equity Securities” means any securities issued by the Borrower or a
financing vehicle of the Borrower that (i) are classified as possessing a
minimum of at least “intermediate equity content” by S&P, at least Basket C
equity credit by Moody’s, and at least 50% equity credit by Fitch and
(ii) require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Revolving Loans
and all other amounts due under this Credit Agreement.

“Indebtedness” means, as to any Person, without duplication: (a) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (b) all obligations of such Person for the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business, customer deposits, provisions for rate refunds,
deferred fuel expenses and obligations in respect of pensions and other
post-retirement benefits); (c) all capital lease obligations of such Person;
(d) all Indebtedness of others secured by a Lien on any properties, assets or
revenues of such Person (other than stock, partnership interests or other equity
interests of the Borrower or any of its Subsidiaries in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (e) all Guaranty Obligations; and (f) all
non-contingent obligations of such Person under any letters of credit or
bankers’ acceptances.

“Interbank Offered Rate” means, for any Eurodollar Revolving Loan for any
Interest Period therefor, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) appearing on any service selected by the Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying the London interbank
offered rate for deposits in Dollars (such as the applicable Reuters’ screen) at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period.

 

7



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) as to Base Rate Loans, the last day of each
fiscal quarter and the Maturity Date, and (b) as to Eurodollar Revolving Loans,
the last day of each applicable Interest Period and the Maturity Date. If an
Interest Payment Date falls on a date which is not a Business Day, such Interest
Payment Date shall be deemed to be the next succeeding Business Day, except that
in the case of Eurodollar Revolving Loans where the next succeeding Business Day
falls in the next succeeding calendar month, then such Interest Payment Date
shall be deemed to be the immediately preceding Business Day.

“Interest Period” means, as to Eurodollar Revolving Loans, a period of 14 days
(in the case of new money borrowings) and one, two or three months’ duration, as
the Borrower may elect, commencing, in each case, on the date of the borrowing
(including continuations and conversions of Eurodollar Revolving Loans);
provided, however, (i) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except that where the next succeeding Business Day falls in the
next succeeding calendar month, then such Interest Period shall end on the next
preceding Business Day), (ii) no Interest Period shall extend beyond the
Maturity Date and (iii) with respect to Eurodollar Revolving Loans, where an
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month in which the Interest Period is to end, such Interest
Period shall end on the last Business Day of such calendar month.

“Lead Arranger” means RBS Securities Corporation d/b/a RBS Greenwich Capital.

“Lenders” means those banks and other financial institutions identified as such
on the signature pages hereto and such other institutions that may become
Lenders pursuant to Section 12.3(b).

“LIBOR Market Rate Spread” means, at any time for any Eurodollar Revolving Loan
for any Interest Period, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) equal to (x) 110% multiplied by (y) the Borrower’s
1-year credit default swap mid-rate spread (as provided by Markit Group Limited
or any successor thereto (the “Quotation Agency”)) for the one-year period
beginning on the Rate Set Date (as defined below), appearing on the Quotation
Agency’s website at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period (the “Rate Set Date”); provided,
that the LIBOR Market Rate Spread shall in no event be less than 0.50% or
greater than 1.00%; provided, further that in the event that the LIBOR Market
Rate Spread is not available from the Quotation Agency on the Rate Set Date for
any Interest Period, the LIBOR Market Rate Spread shall be 1.00% for such
Interest Period.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

“Loan” means any loan made by any Lender pursuant to this Credit Agreement.

 

8



--------------------------------------------------------------------------------

“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under this Credit Agreement.

“Material Adverse Effect” means a material adverse effect, after taking into
account applicable insurance, if any, on (a) the operations, financial condition
or business of the Borrower, (b) the ability of the Borrower to perform its
obligations under this Credit Agreement or (c) the validity or enforceability of
this Credit Agreement or any of the other Credit Documents against the Borrower,
or the rights and remedies of the Lenders against the Borrower hereunder or
thereunder; provided, however, that a transfer of assets permitted under and in
compliance with Section 9.3 shall not be considered to have a Material Adverse
Effect.

“Material Subsidiary” shall mean a Subsidiary of the Borrower whose total assets
(as determined in accordance with GAAP) represent at least 20% of the total
assets of the Borrower, on a consolidated basis.

“Maturity Date” means July 28, 2009.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the Controlled Group during
such five year period but only with respect to the period during which such
Person was a member of the Controlled Group.

“Net Worth” means as of any date, the shareholders’ equity or net worth of the
Borrower and its Consolidated Subsidiaries (including, but not limited to, the
face amount of any Mandatorily Convertible Securities, Trust Preferred
Securities, Hybrid Equity Securities and Preferred Stock; but, excluding the
accumulated other comprehensive income or loss component of shareholders’
equity), on a consolidated basis, as determined in accordance with GAAP.

“Non-Recourse Debt” means Indebtedness (a) as to which the Borrower (i) does not
provide credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is not directly or
indirectly liable as a guarantor or otherwise, or (iii) is not the lender;
(b) no default with respect to which would permit upon notice, lapse of time or
both any holder of any other Indebtedness (other than the Loans or the Notes) of
the Borrower to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity; and
(c) as to which the lenders will not have any recourse to the stock or assets of
the Borrower (other than the specific assets pledged to secure such
Indebtedness) and the relevant legal documents so provide.

 

9



--------------------------------------------------------------------------------

“Non-Regulated Assets” means with respect to the Borrower, the operations that
are not regulated by a Governmental Authority (i.e. merchant generation,
exploration and production, producer services or retail supply assets of the
Borrower).

“Notes” means the collective reference to the Revolving Loan Notes of the
Borrower.

“Notice of Borrowing” means a request by the Borrower for a Loan in the form of
Exhibit 2.2(a).

“Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.2(c).

“Other Taxes” has the meaning set forth in Section 4.4(b) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA
and any successor thereto.

“Pension Plans” has the meaning set forth in Section 8.8 hereof.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means any single-employer plan as defined in Section 4001 of ERISA, which
is maintained, or at any time during the five calendar years preceding the date
of this Credit Agreement was maintained, for employees of the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate of the Borrower.

“Preferred Stock” means any Capital Stock issued by the Borrower that is
entitled to preference or priority over any other Capital Stock of the Borrower
in respect of the payment of dividends or distribution of assets upon
liquidation, or both.

“Prime Rate” means the per annum rate of interest as notified to the Borrower by
the Administrative Agent from time to time as its Prime Rate. Any change in the
interest rate resulting from a change in the Prime Rate shall become effective
as of 12:01 a.m. of the Business Day on which each change in the Prime Rate is
announced by the Administrative Agent. The Prime Rate is a reference rate used
by the Administrative Agent in determining interest rates on certain loans and
is not intended to be the lowest rate of interest charged on any extension of
credit to any debtor.

“Rating” means the rating assigned by S&P, Moody’s or Fitch to the Borrower
based on the Borrower’s senior, unsecured, non-credit-enhanced obligations.

“RBS” means The Royal Bank of Scotland plc.

“Register” has the meaning set forth in Section 12.3(c).

 

10



--------------------------------------------------------------------------------

“Regulation A, D, T, U or X” means Regulation A, D, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the Commitment Percentage of such
Lender multiplied by the Revolving Loan Commitment and (b) at any time after the
termination of the Commitments, the outstanding amount of Loans owed to such
Lender.

“Revolving Loan” means a Loan made by the Lenders to the Borrower pursuant to
Section 2.1(a) hereof.

“Revolving Loan Commitment” means Five Hundred Million Dollars ($500,000,000),
as such amount may be otherwise reduced in accordance with Section 2.5.

“Revolving Loan Notes” means the promissory notes of the Borrower in favor of
each Lender evidencing the Revolving Loans made to the Borrower and
substantially in the form of Exhibit 2.7(a), as such promissory notes may be
amended, modified, supplemented or replaced from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) the fair saleable value (on a going concern basis) of such
Person’s assets exceeds its liabilities, contingent or otherwise, fairly valued,
(b) such Person will be able to pay its debts as they become due, (c) such
Person does not have unreasonably small capital with which to satisfy all of its
current and reasonably anticipated obligations and (d) such Person does not
intend to incur nor does it reasonably anticipate that it will incur debts
beyond its ability to pay as such debts become due.

“SPV” has the meaning set forth in Section 12.18 hereof.

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture or other entity in which such
Person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time.

 

11



--------------------------------------------------------------------------------

“Synthetic Lease” means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for federal income tax purposes as the
owner.

“Synthetic Lease Obligation” means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

“Taxes” has the meaning set forth in Section 4.4(a).

“Total Funded Debt” means all Funded Debt of the Borrower and its Consolidated
Subsidiaries, on a consolidated basis, as determined in accordance with GAAP.

“Trust Preferred Securities” means the trust preferred securities issued by a
subsidiary capital trust established by the Borrower outstanding on the date
hereof and reflected as junior subordinated notes in the financial statements of
the Borrower for the fiscal year ended December 31, 2007, and any additional
trust preferred securities that are substantially similar thereto, along with
the junior subordinated debt obligations of the Borrower, so long as (a) the
terms thereof require no repayments or prepayments and no mandatory redemptions
or repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under this Credit Agreement, (b) such securities are
subordinated and junior in right of payment to all obligations of the Borrower
for or in respect of borrowed money and (c) the obligors in respect of such
preferred securities and subordinated debt have the right to defer interest and
dividend payments, in each case to substantially the same extent as such
currently outstanding preferred securities or on similar terms customary for
trust preferred securities and not materially less favorable to the interests of
the Borrower or the Lenders.

“VaPower” means Virginia Electric and Power Company, a Virginia corporation and
its successors and assigns.

“VaPower Indenture” means the first mortgage bond indenture, dated November 1,
1935, by and between VaPower and The Chase Manhattan Bank, as supplemented and
amended.

“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than de minimis directors’ qualifying shares or
local ownership shares required by law and outstanding publicly owned Preferred
Stock of VaPower) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries.

1.2 Computation of Time Periods; Other Definitional Provisions.

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Sections”, “Schedules” and
“Exhibits” shall be to Sections, Schedules or Exhibits of or to this Credit
Agreement unless otherwise specified.

 

12



--------------------------------------------------------------------------------

1.3 Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 8.1 (or, prior to
the delivery of the first financial statements pursuant to Section 8.1,
consistent with the financial statements described in Section 6.1(f)); provided,
however, if (a) the Borrower shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) the Administrative
Agent or the Required Lenders shall so object in writing within 30 days after
delivery of such financial statements, then such calculations shall be made on a
basis consistent with the most recent financial statements delivered by the
Borrower to the Lenders as to which no such objection shall have been made.

1.4 Time.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight time, as the case may be, unless specified otherwise.

SECTION 2. LOANS

2.1 Revolving Loan Commitment.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make revolving loans to the Borrower in Dollars, at
any time and from time to time, during the Commitment Period (each a “Revolving
Loan” and collectively the “Revolving Loans”); provided that (i) the aggregate
amount of Revolving Loans outstanding to the Borrower on any day shall not
exceed the Revolving Loan Commitment and (ii) with respect to each individual
Lender, the Lender’s pro rata share of outstanding Revolving Loans then
outstanding on any day shall not exceed such Lender’s Commitment Percentage of
the Revolving Loan Commitment. Subject to the terms and conditions of this
Credit Agreement, the Borrower may borrow, repay and reborrow the amount of the
Revolving Loan Commitment made to it.

(b) Intentionally Omitted.

2.2 Method of Borrowing for Revolving Loans.

(a) Base Rate Loans. By no later than 11:00 a.m. on the Business Day of the
Borrower’s request for a Base Rate Loan (or for the conversion of Eurodollar
Revolving Loans to Base Rate Loans), the Borrower shall submit a Notice of
Borrowing to the Administrative Agent setting forth (i) the amount requested,
(ii) the desire to have such Revolving Loans accrue interest at the Base Rate
and (iii) except in the case of conversions of Eurodollar Revolving Loans to
Base Rate Loans, complying in all respects with Section 6.2 hereof.

 

13



--------------------------------------------------------------------------------

(b) Eurodollar Revolving Loans. By no later than 11:00 a.m. three Business Days
prior to the date of the Borrower’s request for a Eurodollar Revolving Loan (or
for the conversion of Base Rate Loans to Eurodollar Revolving Loans or the
continuation of existing Eurodollar Revolving Loans), the Borrower shall submit
a Notice of Borrowing to the Administrative Agent setting forth (i) the amount
requested, (ii) the desire to have such Revolving Loans accrue interest at the
Adjusted Eurodollar Rate, (iii) the Interest Period applicable thereto, and
(iv) except in the case of conversions of Base Rate Loans to Eurodollar
Revolving Loans or the continuation of existing Eurodollar Revolving Loans,
complying in all respects with Section 6.2 hereof.

(c) Continuation and Conversion. The Borrower shall have the option, on any
Business Day, to continue existing Eurodollar Revolving Loans made to it for a
subsequent Interest Period, to convert Base Rate Loans made to it into
Eurodollar Revolving Loans or to convert Eurodollar Revolving Loans made to it
into Base Rate Loans. By no later than 11:00 a.m. (a) on the date of the
requested conversion of a Eurodollar Revolving Loan to a Base Rate Loan or
(b) three Business Days prior to the date for a requested continuation of a
Eurodollar Revolving Loan or conversion of a Base Rate Loan to a Eurodollar
Revolving Loan, the Borrower shall provide telephonic notice to the
Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion, setting forth (i) whether the Borrower wishes to
continue or convert such Loans and (ii) if the request is to continue a
Eurodollar Revolving Loan or convert a Base Rate Loan to a Eurodollar Revolving
Loan, the Interest Period applicable thereto. Notwithstanding anything herein to
the contrary, (i) except as provided in Section 4.1 hereof, Eurodollar Revolving
Loans may be converted to Base Rate Loans only on the last day of an Interest
Period applicable thereto; (ii) Eurodollar Revolving Loans may be continued and
Base Rate Loans may be converted to Eurodollar Revolving Loans only if no
Default or Event of Default with respect to the Borrower is in existence on the
date of such extension or conversion; (iii) any continuation or conversion must
comply with Sections 2.2(a) or 2.2(b) hereof, as applicable; and (iv) failure by
the Borrower to properly continue Eurodollar Revolving Loans at the end of an
Interest Period shall be deemed a conversion to Base Rate Loans.

2.3 Funding of Revolving Loans.

Upon receipt of a Notice of Borrowing, the Administrative Agent shall promptly
inform the Lenders as to the terms thereof. Each Lender will make its pro rata
share of the Revolving Loans available to the Administrative Agent by 1:00 p.m.
on the date specified in the Notice of Borrowing by deposit (in Dollars) of
immediately available funds at the office of the Administrative Agent, or at
such other address as the Administrative Agent may designate in writing. All
Revolving Loans shall be made by the Lenders pro rata on the basis of each
Lender’s Commitment Percentage.

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Loans hereunder; provided, however, that the failure of
any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. Unless the Administrative Agent shall have
been notified by any Lender prior to the time of any such Loan

 

14



--------------------------------------------------------------------------------

that such Lender does not intend to make available to the Administrative Agent
its portion of the Loans to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on the date of such Loans, and the Administrative Agent in reliance upon
such assumption, may (in its sole discretion without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent, the
Administrative Agent shall be able to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent will
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (a) the applicable rate for
such Loan pursuant to the Notice of Borrowing, if recovered from the Borrower,
and (b) the Federal Funds Rate, if recovered from a Lender.

2.4 Minimum Amounts of Revolving Loans.

Each request for Revolving Loans shall be, in the case of Eurodollar Revolving
Loans, in an aggregate principal amount that is not less than the lesser of
$10,000,000 or the remaining amount available to be borrowed and, in the case of
Base Rate Loans, in an aggregate principal amount that is not less than the
lesser of $5,000,000 or the remaining amount available to be borrowed. Any
Revolving Loan requested shall be in an integral multiple of $1,000,000 unless
the request is for all of the remaining amount available to be borrowed.

2.5 Reductions of Revolving Loan Commitment.

Upon at least three Business Days’ notice, the Borrower shall have the right to
permanently terminate or reduce the aggregate unused amount of the Revolving
Loan Commitment available to it at any time or from time to time; provided that
(a) each partial reduction shall be in an aggregate amount at least equal to
$10,000,000 and in integral multiples of $1,000,000 above such amount and (b) no
reduction shall be made which would reduce the Revolving Loan Commitment to an
amount less than the then outstanding Revolving Loans. Any reduction in (or
termination of) the Revolving Loan Commitment shall be permanent and may not be
reinstated.

2.6 RESERVED.

2.7 Notes.

(a) Revolving Loan Notes. The Revolving Loans made by the Lenders to the
Borrower shall be evidenced, upon request by any Lender, by a promissory note of
the Borrower payable to each Lender in substantially the form of Exhibit 2.7(a)
hereto (the “Revolving Loan Notes”) and in a principal amount equal to the
amount of such Lender’s Commitment Percentage of the Revolving Loan Commitment
as originally in effect.

 

15



--------------------------------------------------------------------------------

(b) Intentionally Omitted.

The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by each Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by such Lender on
its books; provided that the failure of such Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing hereunder or under any Note in respect of
the Loans to be evidenced by such Note, and each such recordation or endorsement
shall be conclusive and binding absent manifest error.

2.8 RESERVED

SECTION 3. PAYMENTS

3.1 Interest.

(a) Interest Rate.

(i) All Base Rate Loans made to the Borrower shall accrue interest at the
Adjusted Base Rate.

(ii) All Eurodollar Revolving Loans made to the Borrower shall accrue interest
at the Adjusted Eurodollar Rate applicable to such Eurodollar Revolving Loan.

(b) Default Rate of Interest. Upon the occurrence, and during the continuance,
of an Event of Default, the principal of and, to the extent permitted by law,
interest on the Loans outstanding to the Borrower and any other amounts owing by
the Borrower hereunder or under the other Credit Documents shall bear interest,
payable on demand, at a per annum rate equal to 2% plus the rate which would
otherwise be applicable (or if no rate is applicable, then the rate for Loans
outstanding to the Borrower that are Base Rate Loans plus 2% per annum).

(c) Interest Payments. Except as otherwise provided in subsection (b) above,
interest on Loans shall be due and payable in arrears on each Interest Payment
Date.

3.2 Prepayments.

(a) Voluntary Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time without premium or penalty; provided,
however, that (i) Eurodollar Revolving Loans may only be prepaid on three
Business Days’ prior written notice to the Administrative Agent and any
prepayment of Eurodollar Revolving Loans will be subject to Section 4.3 hereof
and (ii) each such partial prepayment of Loans shall be in the minimum principal
amount of $10,000,000. Amounts prepaid hereunder shall be applied as the
Borrower may elect; provided that if the Borrower fails to specify the
application of a voluntary prepayment then such prepayment shall be applied in
each case first to Base Rate Loans of the Borrower and then to Eurodollar
Revolving Loans of the Borrower in direct order of Interest Period maturities.

 

16



--------------------------------------------------------------------------------

(b) Mandatory Prepayments. If at any time the amount of Revolving Loans
outstanding exceeds the Revolving Loan Commitment, the Borrower shall
immediately make a principal payment to the Administrative Agent in the manner
and in an amount necessary to be in compliance with Section 2.1 hereof. Any
payments made under this Section 3.2(b) shall be subject to Section 4.3 hereof
and shall be applied first to Base Rate Loans, then to Eurodollar Revolving
Loans in direct order of Interest Period maturities.

3.3 Payment in Full at Maturity.

On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all other sums owing under this
Credit Agreement, shall be due and payable in full, unless accelerated sooner
pursuant to Section 10 hereof.

3.4 Fees.

(a) Commitment Fees.

(i) In consideration of the Revolving Loan Commitment being made available by
the Lenders hereunder, the Borrower agrees to pay to the Administrative Agent,
for the pro rata benefit of each Lender, a per annum fee equal to the Commitment
Fee Margin multiplied by the daily average Available Revolving Loan Commitment
(the “Commitment Fees”).

(ii) The accrued Commitment Fees shall be due and payable in arrears on each Fee
Payment Date (as well as on any date that the Revolving Loan Commitment is
reduced) for the immediately preceding fiscal quarter (or portion thereof),
beginning with the first of such dates to occur after the Closing Date.

(b) Intentionally Omitted.

(c) Administrative Fees. The Borrower agrees to pay to the Administrative Agent
an annual fee as agreed to between the Borrower and the Administrative Agent.

3.5 Place and Manner of Payments.

All payments of principal, interest, fees, expenses and other amounts to be made
by the Borrower under this Credit Agreement shall be received not later than
2:00 p.m. on the date when due in Dollars and in immediately available funds,
without setoff, deduction, counterclaim or withholding of any kind, by the
Administrative Agent at its offices in Connecticut. The Borrower shall, at the
time it makes any payment under this Credit Agreement, specify to the
Administrative Agent, the Loans, fees or other amounts payable by the Borrower
hereunder to which such payment is to be applied (and in the event that it fails
to specify, or if such application would be inconsistent with the terms hereof,
the Administrative Agent, shall distribute such payment to the Lenders in such
manner as it reasonably determines in its sole discretion).

 

17



--------------------------------------------------------------------------------

3.6 Pro Rata Treatment.

Except to the extent otherwise provided herein, all Revolving Loans, each
payment or prepayment of principal of any Revolving Loan, each payment of
interest on the Revolving Loans, each payment of Commitment Fees, each reduction
of the Revolving Loan Commitment, and each conversion or continuation of any
Revolving Loans, shall be allocated pro rata among the Lenders in accordance
with the respective Commitment Percentages.

3.7 Computations of Interest and Fees.

(a) Except for Base Rate Loans calculated using the Prime Rate, on which
interest shall be computed on the basis of a 365 or 366 day year as the case may
be, all computations of interest and fees hereunder shall be made on the basis
of the actual number of days elapsed over a year of 360 days.

(b) It is the intent of the Lenders and the Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Borrower are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum non-usurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum non-usurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum non-usurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrower or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal amount of the Loans. The right to demand payment
of the Loans of the Borrower or any other indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum non-usurious amount permitted by
applicable law.

3.8 Sharing of Payments.

Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Revolving Loan owing to such Lender under this Credit Agreement
through the exercise of a right of set-off, banker’s lien, counterclaim or
otherwise (including, but not limited to, pursuant to the Bankruptcy Code) in
excess of its pro rata share as provided for in this Credit Agreement, such

 

18



--------------------------------------------------------------------------------

Lender shall promptly purchase from the other Lenders a participation in such
Loans, in such amounts and with such other adjustments from time to time, as
shall be equitable in order that all Lenders share such payment in accordance
with their respective ratable shares as provided for in this Credit Agreement.
Each Lender further agrees that if a payment to a Lender (which is obtained by
such Lender through the exercise of a right of set-off, banker’s lien,
counterclaim or otherwise) shall be rescinded or must otherwise be restored,
each Lender which shall have shared the benefit of such payment shall, by
repurchase of a participation theretofore sold, return its share of that benefit
to each Lender whose payment shall have been rescinded or otherwise restored.
The Borrower agrees that any Lender so purchasing such a participation in Loans
made to the Borrower may, to the fullest extent permitted by law, exercise all
rights of payment, including set-off, banker’s lien or counterclaim, with
respect to such participation as fully as if such Lender were a holder of such
Loan or other obligation in the amount of such participation. Except as
otherwise expressly provided in this Credit Agreement, if any Lender shall fail
to remit to the Administrative Agent or any other Lender an amount payable by
such Lender to the Administrative Agent or such other Lender pursuant to this
Credit Agreement on the date when such amount is due, such payments shall accrue
interest thereon, for each day from the date such amount is due until the day
such amount is paid to the Administrative Agent or such other Lender, at a rate
per annum equal to the Federal Funds Rate.

3.9 Evidence of Debt.

(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender by or for the account of
the Borrower from time to time under this Credit Agreement. Each Lender will
make reasonable efforts to maintain the accuracy of its account or accounts and
to promptly update its account or accounts from time to time, as necessary.

(b) The Administrative Agent shall maintain the Register for the Borrower
pursuant to Section 12.3(c), and a subaccount for each Lender, in which
Registers and subaccounts (taken together) shall be recorded (i) the amount,
type and Interest Period of each such Loan hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from or for the account of the Borrower and each Lender’s share
thereof. The Administrative Agent will make reasonable efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.

(c) The entries made in the accounts, Registers and subaccounts maintained
pursuant to subsection (b) of this Section 3.9 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, such Registers or such
subaccounts, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay the Loans made by such Lender to the
Borrower in accordance with the terms hereof.

 

19



--------------------------------------------------------------------------------

SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS

4.1 Eurodollar Revolving Loan Provisions.

(a) Unavailability. In the event that the Administrative Agent shall have
determined in good faith (i) that U.S. dollar deposits in the principal amounts
requested with respect to a Eurodollar Revolving Loan are not generally
available in the London interbank Eurodollar market or (ii) that reasonable
means do not exist for ascertaining the Eurodollar Rate, the Administrative
Agent shall, as soon as practicable thereafter, give notice of such
determination to the Borrower and the Lenders. In the event of any such
determination under clauses (i) or (ii) above, until the Administrative Agent
shall have advised the Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist, (A) any request by the Borrower for
Eurodollar Revolving Loans shall be deemed to be a request for Base Rate Loans,
and (B) any request by the Borrower for conversion into or continuation of
Eurodollar Revolving Loans shall be deemed to be a request for conversion into
or continuation of Base Rate Loans.

(b) Change in Legality.

(i) Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurodollar Revolving Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Revolving Loan, then, by written notice to the Borrower and to the
Administrative Agent, such Lender may:

(A) declare that Eurodollar Revolving Loans, and conversions to or continuations
of Eurodollar Revolving Loans, will not thereafter be made by such Lender to the
Borrower hereunder, whereupon any request by the Borrower for, or for conversion
into or continuation of, Eurodollar Revolving Loans shall, as to such Lender
only, be deemed a request for, or for conversion into or continuation of, Base
Rate Loans, unless such declaration shall be subsequently withdrawn; and

(B) require that all outstanding Eurodollar Revolving Loans made by it to the
Borrower be converted to Base Rate Loans in which event all such Eurodollar
Revolving Loans shall be automatically converted to Base Rate Loans.

In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Revolving Loans that would have been made by
such Lender to the Borrower or the converted Eurodollar Revolving Loans of such
Lender to the Borrower shall instead be applied to repay the Base Rate Loans
made by such Lender to the Borrower in lieu of, or resulting from the conversion
of, such Eurodollar Revolving Loans.

(c) Increased Costs. If at any time a Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
making, the commitment to make or the maintaining of any Eurodollar Revolving
Loan because of (i) any change since the date of this Credit Agreement in any
applicable law, governmental rule, regulation, guideline or order (or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation,

 

20



--------------------------------------------------------------------------------

guideline or such order) including, without limitation, the imposition,
modification or deemed applicability of any reserves, deposits or similar
requirements (such as, for example, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Adjusted
Eurodollar Rate) or (ii) other circumstances affecting the London interbank
Eurodollar market; then the Borrower shall pay to such Lender promptly upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender may determine in its sole discretion) as may be required to compensate
such Lender for such increased costs or reductions in amounts receivable
hereunder.

Each determination and calculation made by a Lender under this Section 4.1
shall, absent manifest error, be binding and conclusive on the parties hereto.

4.2 Capital Adequacy.

If, after the date hereof, any Lender has determined that the adoption or
effectiveness of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender (or its parent corporation) with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender’s (or parent corporation’s) capital
or assets as a consequence of its commitments or obligations hereunder to the
Borrower to a level below that which such Lender (or its parent corporation)
could have achieved but for such adoption, effectiveness, change or compliance
(taking into consideration such Lender’s (or parent corporation’s) policies with
respect to capital adequacy), then, upon notice from such Lender, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender (or its parent corporation) for such reduction. Each determination
by any such Lender of amounts owing under this Section 4.2 shall, absent
manifest error, be conclusive and binding on the parties hereto.

4.3 Compensation.

The Borrower shall compensate each Lender, upon its written request, for all
reasonable losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by the Lender to fund its Eurodollar
Revolving Loans to the Borrower) which such Lender may sustain:

(a) if for any reason (other than a default by such Lender or the Administrative
Agent) a borrowing of Eurodollar Revolving Loans does not occur on a date
specified therefor in a Notice of Borrowing for such Eurodollar Revolving Loan,
as the case may be;

(b) if any repayment, continuation or conversion of any Eurodollar Revolving
Loan by the Borrower occurs on a date which is not the last day of an Interest
Period applicable thereto, including, without limitation, in connection with any
demand, acceleration, mandatory prepayment or otherwise (including any demand
under this Section 4);

 

21



--------------------------------------------------------------------------------

(c) if the Borrower fails to repay the Eurodollar Revolving Loans when required
by the terms of this Credit Agreement; or

(d) upon its assignment of any Eurodollar Revolving Loan other than on the last
day of the Interest Period or maturity date applicable thereto as a result of a
request by the Borrower pursuant to Section 4.5.

Calculation of all amounts payable to a Lender under this Section 4.3 shall be
made as though the Lender has actually funded its relevant Eurodollar Revolving
Loan through the purchase of a Eurodollar deposit bearing interest at the
Eurodollar Rate in an amount equal to the amount of that Loan, having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar deposit from an offshore office of that Lender to a domestic office
of that Lender in the United States of America; provided, however, that each
Lender may fund each of its Eurodollar Revolving Loans in any manner it sees fit
and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this Section 4.3.

4.4 Taxes.

(a) Tax Liabilities Imposed on a Lender. Any and all payments by the Borrower
hereunder or under any of the Credit Documents shall be made, in accordance with
the terms hereof and thereof, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes measured
by net income and franchise taxes imposed on any Lender by the jurisdiction
under the laws of which such Lender is organized or transacting business or any
political subdivision thereof (all such non-excluded taxes, being hereinafter
referred to as “Taxes”). If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to any Lender, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.4) such Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law, and (iv) the
Borrower shall deliver to such Lender evidence of such payment to the relevant
Governmental Authority.

(b) Other Taxes. In addition, the Borrower agrees to pay, upon notice from a
Lender and prior to the date when penalties attach thereto, all present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies of the United States or any state or political subdivision
thereof or any applicable foreign jurisdiction that arise from any payment made
hereunder by the Borrower or from the execution, delivery or registration of, or
otherwise from the Borrower’s participation with respect to, this Credit
Agreement (collectively, the “Other Taxes”).

 

22



--------------------------------------------------------------------------------

(c) Refunds. If a Lender or the Administrative Agent (as the case may be) shall
become aware that it is entitled to claim a refund (or a refund in the form of a
credit) (each, a “Refund”) from a Governmental Authority (as a result of any
error in the amount of Taxes or Other Taxes paid to such Governmental Authority
or otherwise) of Taxes or Other Taxes which the Borrower has paid, or with
respect to which the Borrower has paid additional amounts, pursuant to this
Section 4.4, it shall promptly notify the Borrower of the availability of such
Refund and shall, within 30 days after receipt of written notice by the
Borrower, make a claim to such Governmental Authority for such Refund at the
Borrower’s expense if, in the judgment of such Lender or the Administrative
Agent (as the case may be), the making of such claim will not be otherwise
disadvantageous to it; provided that nothing in this subsection (c) shall be
construed to require any Lender or the Administrative Agent to institute any
administrative proceeding (other than the filing of a claim for any such Refund)
or judicial proceeding to obtain such Refund.

If a Lender or the Administrative Agent (as the case may be) receives a Refund
from a Governmental Authority (as a result of any error in the amount of Taxes
or Other Taxes paid to such Governmental Authority or otherwise) of any Taxes or
Other Taxes which have been paid by the Borrower, or with respect to which the
Borrower has paid additional amounts pursuant to this Section 4.4, it shall
promptly pay to the Borrower the amount so received (but only to the extent of
payments made, or additional amounts paid, by the Borrower under this
Section 4.4 with respect to Taxes or Other Taxes giving rise to such Refund),
net of all reasonable out-of-pocket expenses (including the net amount of taxes,
if any, imposed on such Lender or the Administrative Agent with respect to such
Refund) of such Lender or Administrative Agent, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
Refund); provided, however, that the Borrower, upon the request of Lender or the
Administrative Agent, agrees to repay the amount paid over to the Borrower (plus
penalties, interest or other charges) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
Refund to such Governmental Authority. Nothing contained in this Section 4.4(c)
shall require any Lender or the Administrative Agent to make available any of
its tax returns (or any other information that it deems to be confidential or
proprietary).

(d) Foreign Lender. Each Lender (which, for purposes of this Section 4.4, shall
include any Affiliate of a Lender that makes any Eurodollar Revolving Loan
pursuant to the terms of this Credit Agreement) that is not a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Administrative Agent on or before the Closing
Date (or, in the case of a Person that becomes a Lender after the Closing Date
by assignment, promptly upon such assignment), two duly completed and signed
copies of (A) either (1) Form W-8BEN, or any applicable successor form, of the
United States Internal Revenue Service entitling such Lender to a complete
exemption from withholding on all amounts to be received by such Lender pursuant
to this Credit Agreement and/or the Notes or (2) Form W-8ECI, or any applicable
successor form, of the United States Internal Revenue Service relating to all
amounts to be received by such Lender pursuant to this Credit Agreement and/or
the Notes and, if applicable, (B) an Internal Revenue Service Form W-8BEN or W-9
entitling such Lender to receive a complete exemption from United States backup
withholding tax. Each such Lender shall, from time to time after submitting
either such form, submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of such forms (or such

 

23



--------------------------------------------------------------------------------

successor forms or other documents as shall be adopted from time to time by the
relevant United States taxing authorities) as may be (1) reasonably requested in
writing by the Borrower or the Administrative Agent and (2) appropriate under
then current United States laws or regulations. Upon the reasonable request of
the Borrower or the Administrative Agent, each Lender that has not provided the
forms or other documents, as provided above, on the basis of being a United
States person shall submit to the Borrower and the Administrative Agent a
certificate to the effect that it is such a “United States person.”

4.5 Mitigation; Mandatory Assignment.

The Administrative Agent and each Lender shall use reasonable efforts to avoid
or mitigate any increased cost or suspension of the availability of an interest
rate under Sections 4.1 through 4.4 above to the greatest extent practicable
(including transferring the Loans to another lending office or Affiliate of a
Lender) unless, in the opinion of the Administrative Agent or such Lender, such
efforts would be likely to have an adverse effect upon it. In the event a Lender
makes a request to the Borrower for additional payments in accordance with
Section 4.1, 4.2 or 4.4, then, provided that no Default or Event of Default has
occurred and is continuing at such time, the Borrower may, at its own expense
(such expense to include any transfer fee payable to the Administrative Agent
under Section 12.3(b) and any expense pursuant to Section 4 hereof) and in its
sole discretion, require such Lender to transfer and assign in whole (but not in
part), without recourse (in accordance with and subject to the terms and
conditions of Section 12.3(b)), all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee which shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (a) such assignment shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority and (b) the Borrower or such Eligible Assignee shall have paid to the
assigning Lender in immediately available funds the principal of and interest
accrued to the date of such payment on the portion of the Loans hereunder held
by such assigning Lender and all other amounts owed to such assigning Lender
hereunder, including amounts owed pursuant to Sections 4.1 through 4.4 hereof.

SECTION 5. RESERVED

SECTION 6. CONDITIONS PRECEDENT

6.1 Closing Conditions.

The obligation of the Lenders to enter into the Credit Documents is subject to
satisfaction of the following conditions (all documents described below to be in
form and substance acceptable to the Lenders), on or before August 15, 2008:

(a) Credit Documents. Receipt by the Administrative Agent of duly executed
copies of: (i) this Credit Agreement and (ii) the other Credit Documents.

(b) Corporate Documents. Receipt by the Administrative Agent of the following:

(i) Charter Documents. Copies of the articles of incorporation or other charter
documents of the Borrower certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation and certified by a secretary or assistant secretary of the
Borrower to be true and correct as of the Closing Date.

 

24



--------------------------------------------------------------------------------

(ii) Bylaws. A copy of the bylaws of the Borrower certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Closing
Date.

(iii) Resolutions. Copies of resolutions of the Board of Directors of the
Borrower approving and adopting the Credit Documents, the transactions
contemplated herein and therein and authorizing execution and delivery thereof,
certified by a secretary or assistant secretary of the Borrower to be true and
correct and in force and effect as of the Closing Date.

(iv) Good Standing. Copies of (a) certificates of good standing, existence or
its equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authorities of its jurisdiction of incorporation and
(b) to the extent available, a certificate indicating payment of all corporate
franchise taxes certified as of a recent date by the appropriate Governmental
Authorities of the Borrower’s jurisdiction of incorporation.

(v) Additional Certificates. Copies of incumbency certificates of officers of
the Borrower as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each officer thereof authorized to act in
connection with this Agreement and the other Credit Documents to which the
Borrower is a party or is to be a party on the Closing Date.

(c) Closing Certificate. Receipt by the Administrative Agent of a certificate of
the Borrower, dated the Closing Date, substantially in the form of
Exhibit 6.1(c), executed by any Assistant Treasurer and the Secretary or any
Assistant Secretary of the Borrower, and attaching the documents referred to in
subsections 6.1(b).

(d) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented.

(e) Opinion of Counsel. Receipt by the Administrative Agent of an opinion, or
opinions, satisfactory in form and content to the Administrative Agent and the
Lenders, addressed to the Administrative Agent and each of the Lenders and dated
as of the Closing Date, substantially in the form of Exhibit 6.1(e), from
McGuireWoods LLP, legal counsel to the Borrower.

(f) Financial Statements. Receipt and approval by the Administrative Agent and
the Lenders of the audited financial statements of the Borrower and its
Consolidated Subsidiaries for each of the fiscal years ended as of December 31,
2006 and December 31, 2007 and the unaudited financial statements of the
Borrower and its Consolidated Subsidiaries dated as of March 31, 2008.

(g) Consents. Receipt by the Administrative Agent of a written representation
from the Borrower that (i) all governmental, shareholder and third party
consents and approvals necessary or, in the reasonable opinion of the
Administrative Agent, advisable

 

25



--------------------------------------------------------------------------------

in connection with the transactions contemplated hereby have been received and
are in full force and effect and (ii) no condition or requirement of law exists
which could reasonably be likely to restrain, prevent or impose any material
adverse condition on the transactions contemplated hereby, and receipt by the
Administrative Agent of copies of any required orders of the Virginia State
Corporation Commission or any other state utilities commission approving the
Borrower’s execution, delivery and performance of this Credit Agreement and the
borrowings hereunder.

(h) No Default; Representations and Warranties. As of the Closing Date (i) there
shall exist no Default or Event of Default by the Borrower and (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects.

(i) Material Adverse Effect. No event or condition shall have occurred since the
dates of the financial statements delivered pursuant to Section 6.1(f) above
that has or would be likely to have a Material Adverse Effect on the Borrower.

(j) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

The Administrative Agent shall provide written notice to the Borrower and the
Lenders upon the occurrence of the Effective Date (as defined in Section 12.15).

6.2 Conditions to Loans.

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make new Loans to the Borrower (including the initial
Loans to be made hereunder) unless:

(a) Request. The Borrower shall have timely delivered a duly executed and
completed Notice of Borrowing in conformance with all the terms and conditions
of this Credit Agreement.

(b) Representations and Warranties. The representations and warranties made by
the Borrower in or pursuant to the Credit Documents are true and correct in all
material respects at and as if made as of the date of the funding of the Loans
or, if any such representation and warranty was made as of a specific date, such
representation and warranty was true and correct in all material respects as of
such date; provided, however, that the representation and warranty set forth in
clause (ii) of the second paragraph of Section 7.6 hereof need not be true and
correct as a condition to the making of any Loans made after the Closing Date.

(c) No Default. On the date of the funding of the Loans, no Default or Event of
Default has occurred and is continuing or would be caused by making the Loans.

(d) Availability. Immediately after giving effect to the making of a Loan (and
the application of the proceeds thereof), the sum of Loans outstanding shall not
exceed the Revolving Loan Commitment.

 

26



--------------------------------------------------------------------------------

The delivery of each Notice of Borrowing shall constitute a representation and
warranty by the Borrower of the correctness of the matters specified in
subsections (b), (c) and (d) above.

SECTION 7. REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to each Lender that:

7.1 Organization and Good Standing.

The Borrower and each Material Subsidiary of the Borrower (other than any
Material Subsidiary that is not a corporation) (a) is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (b) is duly qualified and in good standing as
a foreign corporation authorized to do business in every jurisdiction where the
failure to so qualify would have a Material Adverse Effect on the Borrower and
(c) has the requisite corporate power and authority to own its properties and to
carry on its business as now conducted and as proposed to be conducted. Each
Material Subsidiary of the Borrower that is not a corporation (a) is a legal
entity duly organized, existing and in good standing under the laws of its
jurisdiction of organization, (b) is registered or qualified as an entity
authorized to do business in every jurisdiction where the failure to be so
registered or qualified would have a Material Adverse Effect on the Borrower and
(c) has the requisite power and authority to own its properties and to carry on
its business as now conducted and as proposed to be conducted.

7.2 Due Authorization.

The Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Credit Agreement and the other Credit Documents and to
incur the obligations herein and therein provided for and (b) is duly authorized
to, and has been authorized by all necessary corporate action, to execute,
deliver and perform this Credit Agreement and the other Credit Documents.

7.3 No Conflicts.

Neither the execution and delivery of the Credit Documents and the consummation
of the transactions contemplated therein, nor the performance of and compliance
with the terms and provisions thereof by the Borrower will (a) violate or
conflict with any provision of its articles of incorporation or bylaws,
(b) violate, contravene or materially conflict with any law, regulation
(including without limitation, Regulation U or Regulation X), order, writ,
judgment, injunction, decree or permit applicable to it, (c) violate, contravene
or materially conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which it is a party or by which it may be
bound, the violation of which could have a Material Adverse Effect on the
Borrower or (d) result in or require the creation of any Lien upon or with
respect to its properties.

 

27



--------------------------------------------------------------------------------

7.4 Consents.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required to be obtained or made by the Borrower in connection with the
Borrower’s execution, delivery or performance of this Credit Agreement or any of
the other Credit Documents that has not been obtained or made, other than any
filings with the Securities and Exchange Commission and other Governmental
Authorities that may be required to be made after the date hereof.

7.5 Enforceable Obligations.

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

7.6 Financial Condition.

The financial statements provided to the Lenders pursuant to Section 6.1(f) and
pursuant to Section 8.1(a) and (b) present fairly the financial condition,
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of the dates stated therein.

In addition, (i) such financial statements were prepared in accordance with GAAP
and (ii) since the latest date of such financial statements, there have occurred
no changes or circumstances which have had or would be reasonably expected to
have a Material Adverse Effect on the Borrower.

7.7 No Default.

Neither the Borrower nor any of its Material Subsidiaries is in default in any
respect under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
expected to have a Material Adverse Effect on the Borrower.

7.8 Indebtedness.

As of the Closing Date, the Borrower has no Indebtedness except as disclosed in
the financial statements referenced in Section 6.1(f) and on Schedule 7.8.

7.9 Litigation.

Except as disclosed in the Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2007 and the Borrower’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2008 or on Schedule 7.9, there are no actions, suits or
legal, equitable, arbitration or administrative proceedings, pending or, to the
knowledge of the Borrower, threatened against the Borrower or a Material
Subsidiary of the Borrower in which there is a reasonable possibility of an
adverse decision which would have or would reasonably be expected to have a
Material Adverse Effect on the Borrower.

 

28



--------------------------------------------------------------------------------

7.10 Taxes.

The Borrower and each Material Subsidiary of the Borrower has filed, or caused
to be filed, all material tax returns (federal, state, local and foreign)
required to be filed by it and paid all amounts of taxes shown thereon to be due
(including interest and penalties) and has paid all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes which are not yet delinquent or that are being contested in good faith and
by proper proceedings, and against which adequate reserves are being maintained
in accordance with GAAP.

7.11 Compliance with Law.

Except as disclosed in the Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2007 and the Borrower’s Quarterly Report for the quarter
ended March 31, 2008, the Borrower and each Material Subsidiary of the Borrower
is in compliance with all laws, rules, regulations, orders and decrees
applicable to it, or to its properties, unless such failure to comply would not
have a Material Adverse Effect on the Borrower.

7.12 ERISA.

(a) No Reportable Event has occurred and is continuing with respect to any Plan
of the Borrower; (b) no Plan of the Borrower has an accumulated funding
deficiency determined under Section 412 of the Code; (c) no proceedings have
been instituted, or, to the knowledge of the Borrower, planned to terminate any
Plan of the Borrower; (d) neither the Borrower, nor any member of a Controlled
Group including the Borrower, nor any duly-appointed administrator of a Plan of
the Borrower has instituted or intends to institute proceedings to withdraw from
any Multiemployer Pension Plan (as defined in Section 3(37) of ERISA); and
(e) each Plan of the Borrower has been maintained and funded in all material
respects in accordance with its terms and with the provisions of ERISA
applicable thereto.

7.13 Government Regulation.

The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and is not controlled by such a company, nor is otherwise subject
to regulation under the Investment Company Act.

7.14 Solvency.

The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement and the other Credit Documents, will be Solvent.

SECTION 8. AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans made to it, together with interest, fees and
other obligations hereunder, have been paid in full and the Commitments
hereunder shall have terminated:

 

29



--------------------------------------------------------------------------------

8.1 Information Covenants.

The Borrower will furnish, or cause to be furnished, to the Administrative Agent
and each Lender:

(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of the Borrower, a Form 10-K as
required to be filed with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, and the Exchange Act, which includes
financial information required by such Form 10-K, such financial information to
be in reasonable form and detail and audited by Deloitte & Touche or another
independent registered public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent and whose opinion shall be to
the effect that such financial statements have been prepared in accordance with
GAAP (except for changes with which such accountants concur) and shall not be
limited as to the scope of the audit or qualified in any respect.

(b) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of the
Borrower, a Form 10-Q as required to be filed with the Securities and Exchange
Commission under the Securities Act of 1933, as amended, and the Exchange Act,
which includes the financial information required by such Form 10-Q, such
financial information to be in reasonable form and detail and accompanied by a
certificate of the chief financial officer or treasurer of the Borrower to the
effect that such quarterly financial statements fairly present in all material
respects the financial condition of the Borrower and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments.

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 8.1(a) and 8.1(b) above, a certificate of the chief
financial officer, treasurer or assistant treasurer of the Borrower,
substantially in the form of Exhibit 8.1(c), (i) demonstrating compliance with
the financial covenant contained in Section 8.11 by calculation thereof as of
the end of each such fiscal period and (ii) stating that no Default or Event of
Default by the Borrower exists, or if any such Default or Event of Default does
exist, specifying the nature and extent thereof and what action the Borrower
proposes to take with respect thereto.

(d) Reports. Promptly upon transmission or receipt thereof, copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as the Borrower shall send to
its shareholders.

(e) Notices. Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Administrative Agent immediately of (i) the
occurrence of an event or condition consisting of a Default or Event of Default,
specifying the nature and existence thereof and what action the Borrower
proposes to take with respect thereto and (ii) the occurrence of any of the
following: (A) the pendency or commencement of any litigation, arbitral or
governmental proceeding against the Borrower or a Material Subsidiary of the
Borrower which, if adversely determined, is likely to have a Material Adverse
Effect, (B) the institution of any proceedings against the Borrower or a
Material Subsidiary of the Borrower with respect to, or the receipt of notice by
such Person

 

30



--------------------------------------------------------------------------------

of potential liability or responsibility for violation, or alleged violation of
any federal, state or local law, rule or regulation, the violation of which
would likely have a Material Adverse Effect on the Borrower or (C) any notice or
determination concerning the imposition of any withdrawal liability by a
Multiemployer Plan against the Borrower or any of its ERISA Affiliates, the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA or the termination of any
Plan of the Borrower.

(f) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as the Administrative Agent or the Required Lenders may reasonably
request.

In lieu of furnishing the Lenders the items referred to in this Section 8.1, the
Borrower may make available such items on the Borrower’s corporate website, any
Securities and Exchange Commission website or any such other publicly available
website as notified to the Administrative Agent and the Lenders.

8.2 Preservation of Existence and Franchises.

The Borrower will do (and will cause each of its Material Subsidiaries to do)
all things necessary to preserve and keep in full force and effect its
(i) existence and (ii) to the extent material to the conduct of the business of
the Borrower or any of its Material Subsidiaries, its rights, franchises and
authority; provided that nothing in this Section 8.2 shall prevent any
transaction otherwise permitted under Section 9.2 or Section 9.3 or any change
in the form of organization (by merger or otherwise) of any Material Subsidiary
of the Borrower so long as such change shall not have an adverse effect on the
Borrower’s ability to perform its obligations hereunder.

8.3 Books and Records.

The Borrower will keep (and will cause each of its Material Subsidiaries to
keep) complete and accurate books and records of its transactions in accordance
with good accounting practices on the basis of GAAP (including the establishment
and maintenance of appropriate reserves).

8.4 Compliance with Law.

The Borrower will comply (and will cause each of its Material Subsidiaries to
comply) with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction would be reasonably expected to have a Material Adverse Effect on
the Borrower.

8.5 Payment of Taxes.

The Borrower will pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent; provided,
however, that the Borrower shall not be required to pay any such tax,
assessment, charge, levy, or claim which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP.

 

31



--------------------------------------------------------------------------------

8.6 Insurance.

The Borrower will at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance and casualty
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice.

8.7 Performance of Obligations.

The Borrower will perform (and will cause each of its Material Subsidiaries to
perform) in all material respects all of its obligations under the terms of all
agreements that are material to the conduct of the business of the Borrower or
any of its Material Subsidiaries and all indentures, mortgages, security
agreements or other debt instruments to which it is a party or by which it is
bound.

8.8 ERISA.

The Borrower and each of its ERISA Affiliates will (a) at all times make prompt
payment of all contributions (i) required under all employee pension benefit
plans (as defined in Section 3(2) of ERISA) (“Pension Plans”) and (ii) required
to meet the minimum funding standard set forth in ERISA with respect to each of
its Plans; (b) promptly upon request, furnish the Administrative Agent and the
Lenders copies of each annual report/return (Form 5500 Series), as well as all
schedules and attachments required to be filed with the Department of Labor
and/or the Internal Revenue Service pursuant to ERISA, and the regulations
promulgated thereunder, in connection with each of its Pension Plans for each
Plan Year (as defined in ERISA); (c) notify the Administrative Agent immediately
of any fact, including, but not limited to, any Reportable Event arising in
connection with any of its Plans, which might constitute grounds for termination
thereof by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Plan, together with a statement,
if requested by the Administrative Agent, as to the reason therefor and the
action, if any, proposed to be taken in respect thereof; and (d) furnish to the
Administrative Agent, upon its request, such additional information concerning
any of its Plans as may be reasonably requested. The Borrower will not nor will
it permit any of its ERISA Affiliates to (A) terminate a Plan if any such
termination would have a Material Adverse Effect on the Borrower or (B) cause or
permit to exist any Reportable Event under ERISA or other event or condition
which presents a material risk of termination at the request of the PBGC if such
termination would have a Material Adverse Effects.

8.9 Use of Proceeds.

The proceeds of the Loans made to the Borrower hereunder may be used solely
(a) to provide credit support for the Borrower’s commercial paper, (b) for
working capital of the Borrower and its Subsidiaries and (c) for other general
corporate purposes.

 

32



--------------------------------------------------------------------------------

None of the proceeds of the Loans made to the Borrower hereunder will be used
for the purpose of purchasing or carrying any “margin stock” which violates
Regulation U or Regulation X or for the purpose of reducing or retiring in
violation of Regulation U or Regulation X any Indebtedness which was originally
incurred to purchase or carry “margin stock” or for any other purpose which
might constitute this transaction a “purpose credit” in violation of Regulation
U or Regulation X.

8.10 Audits/Inspections.

Upon reasonable notice, during normal business hours and in compliance with the
reasonable security procedures of the Borrower, the Borrower will permit
representatives appointed by the Administrative Agent or the Required Lenders
(or, upon a Default or Event of Default, any Lender), including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect the Borrower’s property, including its books and records, its
accounts receivable and inventory, the Borrower’s facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Required Lenders (or, upon a Default or Event of Default, any Lender) or the
Administrative Agent or its representatives to investigate and verify the
accuracy of information provided to the Lenders and to discuss all such matters
with the officers, employees and representatives of the Borrower.

8.11 Total Funded Debt to Capitalization.

The ratio of (a) Total Funded Debt to (b) Capitalization for the Borrower shall
at all times be less than or equal to .65 to 1.00 (each on a consolidated
basis).

SECTION 9. NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans, together with interest, fees and other
obligations hereunder, have been paid in full and the Commitments hereunder
shall have terminated:

9.1 Nature of Business.

The Borrower will not alter the character of its business from that conducted as
of the Closing Date and activities reasonably related thereto and similar and
related businesses; provided, however, that the Borrower may transfer
Non-Regulated Assets to one or more Wholly-Owned Subsidiaries of the Borrower to
the extent permitted under Section 9.3.

9.2 Consolidation and Merger.

The Borrower will not enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that notwithstanding the foregoing provisions of this
Section 9.2, the following actions may be taken if, after giving effect thereto,
no Default or Event of Default by the Borrower exists:

(a) a Subsidiary of the Borrower may be merged or consolidated with or into the
Borrower; provided that the Borrower shall be the continuing or surviving
entity; and

 

33



--------------------------------------------------------------------------------

(b) the Borrower may merge or consolidate with any other Person if either
(i) the Borrower shall be the continuing or surviving entity or (ii) the
Borrower shall not be the continuing or surviving entity and the entity so
continuing or surviving (A) is an entity organized and duly existing under the
law of any state of the United States and (B) executes and delivers to the
Administrative Agent and the Lenders an instrument in form satisfactory to the
Required Lenders pursuant to which it expressly assumes the Loans of the
Borrower and all of the other obligations of the Borrower under the Credit
Documents and procures for the Administrative Agent and each Lender an opinion
in form satisfactory to the Required Lenders and from counsel satisfactory to
the Required Lenders in respect of the due authorization, execution, delivery
and enforceability of such instrument and covering such other matters as the
Required Lenders may reasonably request.

9.3 Sale or Lease of Assets.

The Borrower will not convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, all or substantially all of its
business or assets whether now owned or hereafter acquired, it being understood
and agreed that the Borrower (or any Subsidiary of the Borrower) may transfer
Non-Regulated Assets to one or more Wholly-Owned Subsidiaries of the Borrower,
provided that (i) each such Wholly-Owned Subsidiary remains at all times a
Wholly-Owned Subsidiary of the Borrower and (ii) the Ratings of the Borrower
will not be lowered to less than BBB by S&P, Baa2 by Moody’s or BBB by Fitch in
connection with or as a result of such transfer.

9.4 Limitation on Liens.

In the case of VaPower, VaPower shall not, nor shall it permit any of its
Material Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for (i) Liens permitted by the VaPower Indenture and (ii) Liens
created in the ordinary course of business.

If the Borrower shall pledge as security for any indebtedness or obligations, or
permit any Lien as security for Indebtedness or obligations upon, any capital
stock owned by it on the date hereof or thereafter acquired, of any of its
Material Subsidiaries, the Borrower will secure the outstanding Loans ratably
with the indebtedness or obligations secured by such pledge, except for Liens
incurred or otherwise arising in the ordinary course of business.

9.5 Fiscal Year.

The Borrower will not change its fiscal year without prior notification to the
Lenders.

 

34



--------------------------------------------------------------------------------

SECTION 10. EVENTS OF DEFAULT

10.1 Events of Default.

An Event of Default shall exist upon the occurrence and continuation of any of
the following specified events (each an “Event of Default”):

(a) Payment. The Borrower shall:

(i) default in the payment when due of any principal of any of the Loans; or

(ii) default, and such default shall continue for five or more Business Days, in
the payment when due of any interest on the Loans or of any fees or other
amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.

(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made.

(c) Covenants. The Borrower shall:

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 8.2, 8.9, 8.11 or 9.1 through 9.5, inclusive; or

(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.1(a), (b), (c) or (e) and such default shall
continue unremedied for a period of five Business Days after the earlier of the
Borrower becoming aware of such default or notice thereof given by the
Administrative Agent; or

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i), or
(c)(ii) of this Section 10.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of the Borrower becoming aware of such default
or notice thereof given by the Administrative Agent.

(d) Credit Documents. Any Credit Document shall fail to be in full force and
effect in all material respects or to give the Administrative Agent and/or the
Lenders all material security interests, liens, rights, powers and privileges
purported to be created thereby and relating to the Borrower.

(e) Bankruptcy, etc. The occurrence of any of the following with respect to the
Borrower or a Material Subsidiary of the Borrower (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or a Material Subsidiary of the Borrower in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Borrower or a
Material Subsidiary of the Borrower or for any substantial part of its property
or ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against the Borrower or a Material Subsidiary
of the Borrower and such petition remains unstayed and in effect for a period of
60 consecutive days; or (iii) the Borrower or a Material Subsidiary of the
Borrower shall commence a

 

35



--------------------------------------------------------------------------------

voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) the Borrower
or a Material Subsidiary of the Borrower shall admit in writing its inability to
pay its debts generally as they become due or any action shall be taken by such
Person in furtherance of any of the aforesaid purposes.

(f) Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness of the Borrower outstanding under this Credit Agreement) of
the Borrower or a Material Subsidiary of the Borrower in a principal amount in
excess of $35,000,000, (i) the Borrower or a Material Subsidiary of the Borrower
shall (A) default in any payment (beyond the applicable grace period with
respect thereto, if any) with respect to any such Indebtedness, or (B) default
(after giving effect to any applicable grace period) in the observance or
performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause, or permit, the
holder or holders of such Indebtedness (or trustee or agent on behalf of such
holders) to cause any such Indebtedness to become due prior to its stated
maturity; or (ii) any such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof; or (iii) any such Indebtedness matures and
is not paid at maturity.

(g) Judgments. One or more judgments, orders, or decrees shall be entered
against the Borrower or a Material Subsidiary of the Borrower involving a
liability of $35,000,000 or more, in the aggregate, (to the extent not paid or
covered by insurance provided by a carrier who has acknowledged coverage) and
such judgments, orders or decrees shall continue unsatisfied, undischarged and
unstayed for a period ending on the first to occur of (i) the last day on which
such judgment, order or decree becomes final and unappealable and, where
applicable, with the status of a judicial lien or (ii) 30 days.

(h) ERISA. (i) The Borrower, or a Material Subsidiary of the Borrower or any
member of the Controlled Group including the Borrower shall fail to pay when due
an amount or amounts aggregating in excess of $35,000,000 which it shall have
become liable to pay under Title IV of ERISA; or (ii) notice of intent to
terminate a Plan or Plans of the Borrower which in the aggregate have unfunded
liabilities in excess of $35,000,000 (individually and collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Borrower or any member of
the Controlled Group including the Borrower, any plan administrator or any
combination of the foregoing; or (iii) the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan of the Borrower; or (iv) a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan of the Borrower must be terminated; or
(v) there shall occur a complete or partial withdrawal from, or a default,
within the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the Controlled
Group including the Borrower to incur a current payment obligation in excess of
$35,000,000.

 

36



--------------------------------------------------------------------------------

(i) Change of Control. The occurrence of any Change of Control.

(j) Existing DRI Credit Agreement. The occurrence of any “Event of Default”
under (and as defined in) the Existing DRI Credit Agreement.

10.2 Acceleration; Remedies.

(a) Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived by the Required Lenders
or cured to the satisfaction of the Required Lenders, the Administrative Agent
may with the consent of the Required Lenders, and shall, upon the request and
direction of the Required Lenders, by written notice to the Borrower take any of
the following actions without prejudice to the rights of the Administrative
Agent or any Lender to enforce its claims against the Borrower, except as
otherwise specifically provided for herein:

(i) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(ii) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans made to the Borrower and any and all other
indebtedness or obligations of any and every kind owing by the Borrower to any
of the Lenders or the Administrative Agent hereunder to be due whereupon the
same shall be immediately due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

(iii) Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights of set-off, as against the Borrower.

(b) Notwithstanding the foregoing, if an Event of Default specified in
Section 10.1(e) shall occur, then the Commitments shall automatically terminate
and all Loans made to the Borrower, all accrued interest in respect thereof, all
accrued and unpaid fees and other indebtedness or obligations owing by the
Borrower to the Lenders and the Administrative Agent hereunder shall immediately
become due and payable without the giving of any notice or other action by the
Administrative Agent or the Lenders.

(c) Intentionally Omitted.

10.3 Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected from the Borrower or received by the Administrative Agent or any
Lender on account of amounts outstanding under any of the Credit Documents shall
be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable outside attorneys’ fees other than the
fees of in-house counsel) of the Administrative Agent or any of the Lenders in
connection with enforcing the rights of the Lenders under the Credit Documents
against the Borrower and any protective advances made by the Administrative
Agent or any of the Lenders, pro rata as set forth below;

 

37



--------------------------------------------------------------------------------

SECOND, to payment of any fees owed to the Administrative Agent or any Lender by
the Borrower, pro rata as set forth below;

THIRD, to the payment of all accrued interest payable to the Lenders by the
Borrower hereunder, pro rata as set forth below;

FOURTH, to the payment of the outstanding principal amount of the Loans
outstanding of the Borrower, pro rata as set forth below;

FIFTH, to all other obligations which shall have become due and payable of the
Borrower under the Credit Documents and not repaid pursuant to clauses “FIRST”
through “FOURTH” above; and

SIXTH, the payment of the surplus, if any, to whoever may be lawfully entitled
to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on each Lender’s Commitment Percentages) of amounts
available to be applied.

SECTION 11. AGENCY PROVISIONS

11.1 Appointment.

Each Lender hereby designates and appoints RBS as administrative agent of such
Lender to act as specified herein and the other Credit Documents, and each such
Lender hereby authorizes the Administrative Agent, as the agent for such Lender,
to take such action on its behalf under the provisions of this Credit Agreement
and the other Credit Documents and to exercise such powers and perform such
duties as are expressly delegated by the terms hereof and of the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere herein and in the other
Credit Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any of the other Credit Documents, or shall otherwise exist
against the Administrative Agent. The provisions of this Section are solely for
the benefit of the Administrative Agent and the Lenders and the Borrower shall
have no rights as a third party beneficiary of the provisions hereof. In
performing its functions and duties under this Credit Agreement and the other
Credit Documents, the Administrative Agent shall act solely as agent of the
Lenders, and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for the Borrower.

 

38



--------------------------------------------------------------------------------

11.2 Delegation of Duties.

The Administrative Agent may execute any of its duties hereunder or under the
other Credit Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

11.3 Exculpatory Provisions.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any of the other Credit Documents (except for its
or such Person’s own gross negligence or willful misconduct), or responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower contained herein or in any of the other
Credit Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection herewith or in connection with the other Credit Documents, or
enforceability or sufficiency therefor of any of the other Credit Documents, or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be responsible to any Lender for
the effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Credit Agreement, or any of the other Credit Documents or
for any representations, warranties, recitals or statements made herein or
therein or made by the Borrower in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default or to inspect the properties, books or records of the
Borrower. The Administrative Agent is not a trustee for the Lenders and owes no
fiduciary duty to the Lenders. None of the Lenders identified on the facing page
or signature pages of this Credit Agreement as “Syndication Agent” or
“Co-Documentation Agents” shall have any right, power, obligation, liability,
responsibility or duty under this Credit Agreement other than those applicable
to all Lenders as such, nor shall they have or be deemed to have any fiduciary
relationship with any Lender.

11.4 Reliance on Communications.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation reasonably believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower,

 

39



--------------------------------------------------------------------------------

independent accountants and other experts selected by the Administrative Agent
with reasonable care). The Administrative Agent may deem and treat the Lenders
as the owner of its interests hereunder for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent in accordance with Section 12.3(b). The Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Credit Agreement or under any of the other Credit Documents unless it shall
first receive such advice or concurrence of the Required Lenders (or to the
extent specifically provided in Section 12.6, all the Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or under any of the other Credit Documents in accordance with a
request of the Required Lenders (or to the extent specifically provided in
Section 12.6, all the Lenders) and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).

11.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to the Credit Document, describing such Default or Event of Default and stating
that such notice is a “notice of default.” In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Required
Lenders (or, to the extent specifically provided in Section 12.6, all the
Lenders).

11.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent or any affiliate thereof hereinafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
and made its own decision to make its Loans hereunder and enter into this Credit
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower.
Except for (i) delivery of the Credit Documents and (ii) notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative

 

40



--------------------------------------------------------------------------------

Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, assets,
property, financial or other conditions, prospects or creditworthiness of the
Borrower which may come into the possession of the Administrative Agent or any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

11.7 Indemnification.

Each Lender agrees to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to its Revolving Loan
Commitment, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including without limitation at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent as proven by the non-appealable judgment
of a court of competent jurisdiction. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder and under the other Credit Documents.

11.8 Administrative Agent in Its Individual Capacity.

The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower as though
the Administrative Agent were not Administrative Agent hereunder. With respect
to the Loans made by it, the Administrative Agent shall have the same rights and
powers under this Credit Agreement as any Lender and may exercise the same as
though they were not Administrative Agent, and the terms “Lender” and “Lenders”
shall include the Administrative Agent in its individual capacity.

11.9 Successor Administrative Agent.

The Administrative Agent may, at any time, resign upon 30 days written notice to
the Lenders. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment, within 30 days after the notice of
resignation, then the retiring Administrative Agent shall select a successor
Administrative Agent provided such successor is an Eligible Assignee (or if no
Eligible Assignee shall have been so appointed by the retiring Administrative
Agent and shall have accepted such appointment, then the retiring Administrative
Agent’s resignation shall be effective and the Lenders shall perform

 

41



--------------------------------------------------------------------------------

all obligations of the retiring Administrative Agent until such time, if any, as
a successor Administrative Agent shall have been so appointed and shall have
accepted such appointment as provided for above). Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent, as appropriate, under this Credit Agreement
and the other Credit Documents and the provisions of this Section 11.9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Credit Agreement.

SECTION 12. MISCELLANEOUS

12.1 Notices.

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device) if
receipt is confirmed, (c) the Business Day following the day on which the same
has been delivered prepaid (or pursuant to an invoice arrangement) to a
reputable national overnight air courier service, or (d) the third Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case to the respective parties at the address or
telecopy numbers set forth on Schedule 12.1, or at such other address as such
party may specify by written notice to the other parties hereto.

Notices and other communications to any Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address of notification that such notice or
communication is available and identifying the website address therefor.

In any event described above, if receipt is not made during the normal business
hours of the recipient, then receipt will be deemed to occur upon the opening of
the recipient’s next Business Day.

 

42



--------------------------------------------------------------------------------

12.2 Right of Set-Off; Adjustments.

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in
Section 10.2, each Lender is authorized at any time and from time to time,
without presentment, demand, protest or other notice of any kind (all of which
rights being hereby expressly waived), to set-off and to appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by such Lender (including, without limitation branches, agencies
or Affiliates of such Lender wherever located) to or for the credit or the
account of the Borrower against obligations and liabilities of the Borrower to
the Lenders hereunder, under the Notes, the other Credit Documents or otherwise,
irrespective of whether the Administrative Agent or the Lenders shall have made
any demand hereunder and although such obligations, liabilities or claims, or
any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrower hereby agrees that any Person purchasing a
participation in the Loans and Commitments to it hereunder pursuant to
Section 11.3(c) may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were a Lender hereunder.

Except to the extent that this Credit Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a “Benefitted Lender”)
shall receive any payment of all or part of the obligations owing to it by the
Borrower under this Credit Agreement, receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 10.1(e), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the obligations owing to such other Lender by the
Borrower under this Credit Agreement, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

12.3 Benefit of Agreement.

(a) Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that the Borrower may not assign and transfer any of
its interests hereunder (except as permitted by Section 9.2) without prior
written consent of the Lenders; and provided further that the rights of each
Lender to transfer, assign or grant participations in its rights and/or
obligations hereunder shall be limited as set forth in this Section 12.3.

(b) Assignments. Each Lender may assign all or a portion of its rights and
obligations under this Credit Agreement (including, without limitation, all or a
portion of its Loans, its Notes, and its Commitment); provided, however, that:

(i) each such assignment shall be to an Eligible Assignee;

 

43



--------------------------------------------------------------------------------

(ii) any such partial assignment shall be in an amount at least equal to
$5,000,000 (or, if less, the remaining amount of the Commitment being assigned
by such Lender) or an integral multiple of $5,000,000 in excess thereof;

(iii) each such assignment by a Lender shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Credit Agreement and
the Notes; and

(iv) the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment Agreement in substantially
the form of Exhibit 12.3, together with a processing fee from the assignor of
$4,000.

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this Section 12.3(b), the
assignor, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, new Notes are issued to the assignee. If the
assignee is not incorporated under the laws of the United States of America or a
State thereof, it shall deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of taxes in
accordance with Section 4.4.

By executing and delivering an assignment agreement in accordance with this
Section 12.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee;
(B) except as set forth in clause (A) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto or the financial condition of the Borrower
or the performance or observance by the Borrower of any of its obligations under
this Credit Agreement, any of the other Credit Documents or any other instrument
or document furnished pursuant hereto or thereto; (C) such assignee represents
and warrants that it is legally authorized to enter into such assignment
agreement; (D) such assignee confirms that it has received a copy of this Credit
Agreement, the other Credit Documents and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such assignment agreement; (E) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement and the other Credit Documents;
(F) such assignee appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under this Credit Agreement or
any other Credit Document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably

 

44



--------------------------------------------------------------------------------

incidental thereto; and (G) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Credit Agreement and the other Credit Documents are required to be performed by
it as a Lender.

For avoidance of doubt, the parties to this Credit Agreement acknowledge that
the provisions of this Section 12.3 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
any Federal Reserve Bank in accordance with applicable law.

(c) Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time by the Borrower
(collectively, the “Registers”). The entries in the Registers shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the relevant Register as a Lender hereunder for all purposes
of this Credit Agreement. The Registers shall be available for inspection by the
Borrower or any Lender, only as to its commitment, at any reasonable time and
from time to time upon reasonable prior notice.

(d) Acceptance. Upon its receipt of an assignment agreement executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Administrative Agent shall, if such Assignment
Agreement has been completed and is in substantially the form of Exhibit 12.3,
(i) accept such assignment agreement, (ii) record the information contained
therein in the Register, (iii) give prompt notice thereof to the parties thereto
and (iv) maintain an updated Schedule 1.1 giving effect to such assignment
(including the then effective Commitment Percentage of each Lender).

(e) Participations. Each Lender may sell, transfer, grant or assign
participations in all or any part of such Lender’s interests and obligations
hereunder; provided that (i) such selling Lender shall remain a “Lender” for all
purposes under this Credit Agreement (such selling Lender’s obligations under
the Credit Documents remaining unchanged) and the participant shall not
constitute a Lender hereunder, (ii) no such participant shall have, or be
granted, rights to approve any amendment or waiver relating to this Credit
Agreement or the other Credit Documents except to the extent any such amendment
or waiver would (A) reduce the principal of or rate of interest on or fees in
respect of any Loans in which the participant is participating, or (B) postpone
the date fixed for any payment of principal (including extension of the Maturity
Date or the date of any mandatory prepayment), interest or fees in respect of
any Loans in which the participant is participating and (iii) sub-participations
by the participant (except to an Affiliate, parent company or Affiliate of a
parent company of the participant) shall be permitted with the consent of the
Borrower (which, in each case, shall not be unreasonably withheld or delayed and
shall not be required during the existence of a Default or Event of Default). In
the case of any such participation, the participant shall not have any rights
under this Credit Agreement or the other Credit Documents (the participant’s
rights against the selling Lender in respect of such participation to be those
set forth in the participation agreement with such Lender creating such
participation) and all amounts payable by the Borrower hereunder shall be
determined as if such Lender had not sold such participation; provided, however,
that such participant shall be entitled to receive additional amounts under
Section 4 to the same extent that the Lender from which such participant
acquired its participation would be entitled to the benefit of such cost
protection provisions.

 

45



--------------------------------------------------------------------------------

(f) Payments. No Eligible Assignee, participant or other transferee of any
Lender’s rights shall be entitled to receive any greater payment under Section 4
than such Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s written consent.

(g) Nonrestricted Assignments. Notwithstanding any other provision set forth in
this Credit Agreement, any Lender may at any time assign and pledge all or any
portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any operating circular issued by such
Federal Reserve Bank. No such assignment shall release the assigning Lender from
its obligations hereunder.

(h) Information. Any Lender may furnish any information concerning the Borrower
or any of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants)
who is notified of the confidential nature of the information and agrees to use
its reasonable best efforts to keep confidential all non-public information from
time to time supplied to it.

12.4 No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.

12.5 Payment of Expenses, etc.

The Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
of (i) the Administrative Agent in connection with the negotiation, preparation,
execution and delivery and administration of this Credit Agreement and the other
Credit Documents and the documents and instruments referred to therein
(including, without limitation, the reasonable fees and expenses of outside
legal counsel to the Administrative Agent) and any amendment, waiver or consent
relating hereto and thereto including, but not limited to, any such amendments,
waivers or consents resulting from or related to any work-out, renegotiation or
restructure relating to the performance by the Borrower under this Credit
Agreement and (ii) of the Administrative Agent and the Lenders in connection
with enforcement of the Credit Documents and the documents and instruments
referred to therein (including, without limitation, in connection with any such
enforcement, the reasonable fees and disbursements of outside counsel for the

 

46



--------------------------------------------------------------------------------

Administrative Agent and each of the Lenders) against the Borrower; and
(b) indemnify the Administrative Agent and each Lender and its Affiliates, their
respective officers, directors, employees, representatives and agents from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not the Administrative Agent or any Lender or its
Affiliates is a party thereto) related to the entering into and/or performance
of any Credit Document or the use of proceeds of any Loans (including other
extensions of credit) hereunder or the consummation of any other transactions
contemplated in any Credit Document, including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding (but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of gross negligence or willful misconduct on the part of the Person to be
indemnified).

12.6 Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Required Lenders and the Borrower; provided that no such
amendment, change, waiver, discharge or termination shall without the consent of
each Lender affected thereby:

(a) extend the Maturity Date;

(b) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees hereunder;

(c) reduce or forgive the principal amount of any Loan;

(d) increase or extend the Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any Default or Event of
Default or a waiver of any mandatory reduction in the Commitments shall not
constitute a change in the terms of any Commitment of any Lender);

(e) release the Borrower from its obligations under the Credit Documents or
consent to the transfer or assignment of such obligations;

(f) amend, modify or waive any provision of this Section or Section 3.6, 3.8,
10.1(a), 11.7, 12.2, 12.3 or 12.5; or

(g) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders.

Notwithstanding the above, no provisions of Section 11 may be amended or
modified without the consent of the Administrative Agent and no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent without the prior written consent of the Administrative
Agent.

 

47



--------------------------------------------------------------------------------

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein.

12.7 Counterparts; Telecopy.

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart. Delivery of executed counterparts by facsimile shall be
effective as an original and shall constitute a representation that an original
will be delivered.

12.8 Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

12.9 Defaulting Lender.

Each Lender understands and agrees that if such Lender is a Defaulting Lender
then it shall not be entitled to vote on any matter requiring the consent of the
Required Lenders or to object to any matter requiring the consent of all the
Lenders; provided, however, that all other benefits and obligations under the
Credit Documents shall apply to such Defaulting Lender.

12.10 Survival of Indemnification and Representations and Warranties.

All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans, and the repayment of the Loans and other obligations and
the termination of the Commitments hereunder.

12.11 GOVERNING LAW.

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
The Borrower irrevocably consents to the service of process out of any competent
court in any action or proceeding brought in connection with this Credit
Agreement by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at its address for notices pursuant to Section 12.1, such
service to become effective 30 days after such mailing. Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
law.

 

48



--------------------------------------------------------------------------------

12.12 WAIVER OF JURY TRIAL.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

12.13 Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

12.14 Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

12.15 Binding Effect.

This Credit Agreement shall become effective at such time (the “Effective Date”)
when all of the conditions set forth in Section 6.1 have been satisfied or
waived by the Lenders and this Credit Agreement shall have been executed by the
Borrower and the Administrative Agent, and the Administrative Agent shall have
received copies (telefaxed or otherwise) which, when taken together, bear the
signatures of each Lender, and thereafter this Credit Agreement shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and permitted assigns.

12.16 Submission to Jurisdiction.

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Credit Agreement, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Credit Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring

 

49



--------------------------------------------------------------------------------

any action or proceeding relating to this Credit Agreement against the Borrower
or its properties in the courts of any jurisdiction. The Borrower hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Credit Agreement in any court referred to above. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court. The Borrower also hereby irrevocably and unconditionally waives any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, exemplary, punitive or consequential damages.

12.17 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by the Borrower
pursuant to this Credit Agreement that is designated by the Borrower as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any of its Affiliates, (b) subject to
an agreement to comply with the provisions of this Section or other provisions
at least as restrictive as this Section, (i) to any actual or prospective
Assignee or participant or (ii) to any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to the Borrower and its obligations, (c) to its employees,
directors, agents, attorneys and accountants or those of any of its affiliates,
(d) upon the request or demand of any Governmental Authority, (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any requirement of law, (f) if required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Credit Document.

12.18 Designation of SPVs.

Notwithstanding anything to the contrary contained herein, any Lender, (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by such Granting Lender to the
Administrative Agent and the Borrower, the option to fund all or any part of any
Loan that such Granting Lender would otherwise be obligated to fund pursuant to
this Credit Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to fund any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to fund all or any part of such Loan, the
Granting Lender shall be obligated to fund such Loan pursuant to the terms
hereof, (iii) no SPV shall have any voting rights pursuant to Section 12.6 and
(iv) with respect to notices, payments and other matters hereunder, the
Borrower, the Administrative Agent and the Lenders shall not be obligated to
deal with an SPV, but may limit their communications and other dealings relevant
to such SPV to the applicable Granting Lender. The funding of a Loan by an SPV
hereunder shall utilize the Revolving Loan Commitment of the Granting Lender to
the same extent that, and as if, such Loan were funded by such Granting Lender.

 

50



--------------------------------------------------------------------------------

As to any Loans or portion thereof made by it, each SPV shall have all the
rights that its applicable Granting Lender making such Loans or portion thereof
would have had under this Credit Agreement; provided, however, that each SPV
shall have granted to its Granting Lender an irrevocable power of attorney, to
deliver and receive all communications and notices under this Credit Agreement
(and any related documents) and to exercise on such SPV’s behalf, all of such
SPV’s voting rights under this Credit Agreement. No additional Note shall be
required to evidence the Loans or portion thereof made by an SPV; and the
related Granting Lender shall be deemed to hold its Note as agent for such SPV
to the extent of the Loans or portion thereof funded by such SPV. In addition,
any payments for the account of any SPV shall be paid to its Granting Lender as
agent for such SPV.

Each party hereto hereby agrees that no SPV shall be liable for any indemnity or
payment under this Credit Agreement for which a Lender would otherwise be liable
for so long as, and to the extent, the Granting Lender provides such indemnity
or makes such payment. In furtherance of the foregoing, each party hereto hereby
agrees (which agreements shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.

In addition, notwithstanding anything to the contrary contained in this Credit
Agreement, any SPV may (i) at any time and without paying any processing fee
therefor, assign or participate all or a portion of its interest in any Loans to
the Granting Lender or to any financial institutions providing liquidity and/or
credit support to or for the account of such SPV to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancements to such
SPV. This Section 12.17 may not be amended without the written consent of any
Granting Lender affected thereby.

12.19 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

12.20 No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lender
Parties”), may have economic interests that conflict with those of the Borrower.
The Borrower agrees that nothing in the Credit Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Lender Parties and the Borrower, its stockholders
or its affiliates.

[Remainder of Page Intentionally Left Blank]

 

51



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.

 

DOMINION RESOURCES, INC.,

as the Borrower

By:  

/s/ James P. Carney

Title:   Vice President and Assistant Treasurer

 

THE ROYAL BANK OF SCOTLAND plc, as

Administrative Agent and as a Lender

By:  

/s/ Emily Freedman

Title:   Vice President

 

BARCLAYS BANK PLC, as

Syndication Agent and as a Lender

By:  

/s/ Nicholas A. Bell

Title:   Director

 

MORGAN STANLEY BANK, as

Syndication Agent and as a Lender

By:  

/s/ Daniel Twenge

Title:   Authorized Signatory

 

CITIBANK N.A., as Co-Documentation Agent and
as a Lender By:  

/s/ Amit Vasani

Title:   Vice President

 

THE BANK OF NOVA SCOTIA, as

Co-Documentation Agent and as a Lender

By:  

/s/ Frank F. Sandler

Title:   Managing Director

 

[Dominion Resources 364-Day Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH, as a Lender By:  

/s/ Ken Hamilton

Title:   Director By:  

/s/ Shannon Batchman

Title:   Director

 

CREDIT SUISSE, CAYMAN ISLAND BRANCH, as a Lender By:  

/s/ Brian Caldwell

Title:   Director By:  

/s/ Morenikeji Ajayi

Title:   Associate

 

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Michael J. DeForge

Title:   Executive Director

 

LEHMAN BROTHERS COMMERCIAL BANK, as a Lender By:  

/s/ Brian Halbeisen

Title:   Vice President

 

MERRILL LYNCH BANK USA, as a Lender By:  

/s/ David Millett

Title:   Vice President

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as a Lender By:  

/s/ Nicholas R. Battista

Title:   Authorized Signatory

[Dominion Resources 364-Day Credit Agreement Signature Page]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Felicia LaForgia

Title:   Senior Vice President UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Irja R. Otsa

Title:  

Associate Director

Banking Products Services, US

By:  

/s/ Mary E. Evans

Title:  

Associate Director

Banking Products Services, US

WILLIAM STREET COMMITMENT CORPORATION, By:  

/s/ Mark Walton

Title:   Authorized Signatory

 

GOLDMAN SACHS CREDIT PARTNERS By:  

/s/ Mark Walton

Title:   Authorized Signatory

[Dominion Resources 364-Day Credit Agreement Signature Page]